PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,903,765
Issue Date: 2021 Jan 26
Application No. 13/735,865
Filing or 371(c) Date: 7 Jan 2013
Attorney Docket No. 25350US02 

:
:          REDETERMINATION OF
:          PATENT TERM ADJUSTMENT
:
:
:

This is a response to applicant’s “RESPONSE TO REQUEST FOR INFORMATION PATENT TERM ADJUSTMENT AND REDETERMINATION OF PATENT TERM ADJUSTMENT” filed February 24, 2022 requesting that the Office adjust the PTA to 2009 days. 

The Office has redetermined the PTA to be 2010 days.

This redetermination of patent term adjustment is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


RELEVANT PROCEDURAL HISTORY

On January 26, 2021, the patent issued with a PTA determination of 2001 days. On April 23, 2021, patentee filed an “APPLICATION FOR RECONSIDERATION OF THE PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154(b) INDICATED IN THE PATENT (37 CFR § 1.705(d))” seeking an adjustment of the determination of 2001 days. 

On April 23, 2021, patentee filed an initial request for PTA under 37 CFR 1.705(b), accompanied by a one month extension of time under 37 CFR 1.136(a), seeking an adjustment of the determination to 2135 days.

On November 24, 2021, the Office mailed a redetermination and request for information, stating that the patent term adjustment had been redetermined to be 1919 days. 

On February 24, 2022, the subject request under 37 CFR 1.705(b) was filed, accompanied by one (1) month extension of time, requesting that the patent term adjustment be increased to 2009 days.


1  

Patentee does not disagree with the determination of the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); the amount of overlap under 35 U.S.C. 154(b)(2)(A), or the remaining periods of applicant delay. 



DECISION

“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 499 days.
 
The Office finds that “A” delay includes the following period(s):

A period of 179 days under 37 CFR 1.703(a)(1), beginning March 8, 2014, the day after the date fourteen months after the filing date of the application and ending September 2, 2014, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 138 days under 37 CFR 1.703(a)(2), beginning August 30, 2015, the day after the date four months after the date a reply was filed and ending January 14, 2016, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 25 days under 37 CFR 1.703(a)(2), beginning August 15, 2016, the day after the date four months after the date a reply was filed and ending September 8, 2016, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 103 days under 37 CFR 1.703(a)(2), beginning April 9, 2017, the day after the date four months after the date a reply was filed and ending July 20, 2017, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 37 days under 37 CFR 1.703(a)(2), beginning October 15, 2018, the day after the date four months after the date a reply was filed and ending November 20, 2018, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 17 days under 37 CFR 1.703(a)(2), beginning February 18, 2020, the day after the date four months after the date a reply was filed and ending March 5, 2020, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;
 
The total amount of “A” delay is 499 (179+138+25+103+37+17) days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 1846 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 2942 days, which is the number of days beginning January 7, 2013, the date the application was filed, and ending January 26, 2021, the date of patent issuance.

The time consumed by continued examination is 0 days.  No request for continued examination (RCE) was filed.
 
The number of days beginning on the filing date (January 7, 2013) and ending on the date three years after the filing date (January 7, 2016) is 1096 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (2942 days) is 2942 days, which exceeds three years (1096 days) by 1846 days.  Therefore, the period of “B” delay is 1846 days. The “B” delay period begins January 8, 2016, the day after the date three years after the date the application was filed and ends January 26, 2021, the date the application issued as a patent.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

Overlap

Patentee and the Office agree that the total number of overlapping days of Office delay is 188 days. 188 days of “A” delay overlap with the “B” delay period. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 147 (13-134) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 13 day period pursuant to 37 CFR 1.704(c)(11) for the failure to file an appeal brief in compliance with § 41.37 within three months on the date on which a notice of appeal to the Patent Trial and Appeal Board was filed, April 16, 2015. On April 29, 2015, three months and 13 days after the day after the date three months from when a notice of appeal was filed, an appeal brief in compliance with § 41.37 was filed.

A 134 day period pursuant to 37 CFR 1.704(c)(8) for a supplemental reply or other paper for the period from June 15, 2018,, the day after the date a response was filed until October 26, 2018, the date a supplemental reply or other paper (an information disclosure statement (IDS)) was filed. The IDS was not accompanied by a statement in accordance with 37 CFR 1.704(d). As indicated above, petitioner may request reconsideration by filing a renewed petition accompanied by a petition under 37 CFR 1.183. Based on the current record, however, 134 day period of delay is warranted and will not be removed.

A period of 0 days under 37 CFR 1.704(c)(10) as revised by Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v Iancu, 85 FR 36335 (Jun. 16, 2020), which applies to applications filed on or after May 29, 2000 in which a notice of allowance was mailed on or after July 16, 2020, for the filing of an amendment or other paper filed November 19, 2020, after the mailing of a notice of allowance on August 20, 2020.

The Office initially a period of reduction of 9 days, from the date the amendment or other paper was filed until the date the Office mailed a response to the paper. However, a notice of allowance was mailed August 20, 2020, which is after July 16, 2020. Therefore, 37 CFR 1.704(c)(10) as amended by the Federal Register Notice referenced above applies, and the applicable period of reduction under § 1.704(c)(10) is the period beginning on the day after the date the notice of allowance is mailed and ending on the date an amendment under § 1.312 or other paper was filed. On November 19, 2020, 91 days after the day after the date the notice of allowance was mailed, an amendment under 37 CFR 1.312 was filed. In the decision mailed November 24, 2021, the 9 day period was removed and replaced with a 91 day period in accordance with the revision to 37 CFR 1.704(c)(10), for the period beginning on the day after the date the notice of allowance was mailed and ending on the date the amendment under 37 CFR 1.312 or other paper was filed.

Petitioner asserts that the paper filed November 19, 2020 is not a paper that should be considered a “failure to engage” within the meaning of 37 CFR 1.704(c)(10) because the paper filed November 19, 2020 was a request to correct an error or omission in the Notice of Allowability.

Petitioner’s argument has been considered, and is persuasive. The paper filed November 19, 2020 states that the examiner and applicant’s representative had agreed in a phone 

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
499 + 1846 + 0 – 188 – 147 =  2010 days

Patentee’s Calculation:

499 + 1846 + 0 – 188 – 147 = 2009 days2

CONCLUSION

The Office affirms that patentee is entitled to two thousand ten (2010) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 499 + 1846 + 0 – 188 – 147 =  2010 days.  

With regard to the redetermination, patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to two thousand ten (2010) days.




By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22314-1450

By fax:			(571) 273-8300
			Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this request for information via EFS-Web.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction 







    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The petition states that petitioners are arguing that a period of delay in connection with submission of a supplemental reply or other paper under 37 CFR 1.704(c)(8) should be removed, but refer to the 91 day period of reduction under 37 CFR 1.704(c)(10). As no arguments in support of removal of the period of reduction under 37 CFR 1.704(c)(8) (134 days) have been propounded, the petition is treated solely as a request for review of the 91-day period of reduction under 37 CFR 1.704(c)(10).
        2 It appears that there may be computational error in patentee’s determination of the amount of PTA as set forth in the renewed request for reconsideration filed February 24, 2022.